Case: 21-1977    Document: 19     Page: 1   Filed: 03/14/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 VIVIAN M. JOHNSON,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1977
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-4384, Judge Joseph L. Falvey
 Jr.
                 ______________________

                 Decided: March 14, 2022
                 ______________________

    VIVIAN M. JOHNSON, Nashua, NH, pro se.

     MATTHEW JUDE CARHART, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent-appellee. Also repre-
 sented by BRIAN M. BOYNTON, ELIZABETH MARIE HOSFORD,
 PATRICIA M. MCCARTHY; AMANDA BLACKMON, Y. KEN LEE,
 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
Case: 21-1977      Document: 19   Page: 2    Filed: 03/14/2022




 2                                   JOHNSON   v. MCDONOUGH



                   ______________________

         Before DYK, PROST, and REYNA, Circuit Judges.
 PER CURIAM.
     Vivian M. Johnson appeals a decision of the U.S. Court
 of Appeals for Veterans Claims (Veterans Court) remand-
 ing to the Board of Veterans’ Appeals (Board). See Johnson
 v. McDonough, No. 20-4384, 2021 WL 1226582 (Vet. App.
 Apr. 2, 2021) (Veterans Court Decision). Ms. Johnson
 claims that she is entitled to a larger monthly death pen-
 sion from the Department of Veterans Affairs (VA). We
 dismiss.
                         BACKGROUND
     Ms. Johnson is the surviving spouse of Air Force vet-
 eran Edward G. Tremblay. In October 2013, a VA Regional
 Office (RO) awarded Ms. Johnson a death pension benefit.
 In September 2015, Ms. Johnson notified the VA that she
 would begin receiving Social Security benefits the following
 month. In light of this increased income, the RO deter-
 mined that Ms. Johnson’s monthly death pension benefit
 should be reduced to zero, effective November 1, 2015.
 Death pension benefits are subject to certain income limi-
 tations. See 38 U.S.C. § 1541; 38 C.F.R. §§ 3.3(b)(4),
 3.23(a)(5), (b), (d)(5).
    Ms. Johnson appealed the RO’s determination to the
 Board. 1 While that appeal was pending, the RO partially
 granted Ms. Johnson death pension benefits in the amount



     1   Ms. Johnson also appealed the RO’s determination
 that she had received an overpayment in benefits that
 would be collected as a debt. As that debt was later waived,
 and the issue resolved in Ms. Johnson’s favor, see Veterans
 Court Decision, at *1–2, the overpayment issue is not rele-
 vant to this appeal.
Case: 21-1977    Document: 19      Page: 3    Filed: 03/14/2022




 JOHNSON   v. MCDONOUGH                                     3



 of $37 per month for 2015 because it found healthcare costs
 had temporarily decreased her income. However, the RO
 determined that the pension should be terminated as of
 January 1, 2016. Thereafter, the Board dismissed Ms.
 Johnson’s appeal after concluding that there were no fur-
 ther issues of law or fact to decide.
     On appeal, the Veterans Court found the Board’s dis-
 missal of Ms. Johnson’s claim was erroneous on the ground
 that there remained “a continuing controversy over the
 amount of monthly benefits . . . .” Veterans Court Decision,
 at *2. The Veterans Court observed that whereas the VA
 maintained that “Ms. Johnson should have received $37
 per month in 2015 and nothing in 2016[,] . . . Ms. Johnson
 maintain[ed] that she [wa]s entitled to more.” Id. The Vet-
 erans Court thus ordered a remand for the Board to ad-
 dress whether Ms. Johnson “is entitled to a compensable
 monthly death pension benefit.” Id. Ms. Johnson appeals
 the Veterans Court’s decision to this court. This court has
 jurisdiction to review final decisions of the Veterans Court.
 See 38 U.S.C. § 7292.
                          DISCUSSION
     In appeals from the Veterans Court, we have “gener-
 ally declined to review non-final orders,” including remand
 orders. Williams v. Principi, 275 F.3d 1361, 1363 (Fed. Cir.
 2002) (quoting Adams v. Principi, 256 F.3d 1318, 1320
 (Fed. Cir. 2001)). This “finality requirement is based on
 prudential considerations,” id., and “serves the important
 purpose of promoting efficient judicial administration,” id.
 at 1364 (quoting Firestone Tire & Rubber Co. v. Risjord,
 449 U.S. 368, 374 (1981)). Although we have articulated
 narrow exceptions to this finality requirement, 2 see id.,
 none is satisfied here.



     2   “Our cases establish that we will depart from the
 strict rule of finality when the [Veterans Court] has
Case: 21-1977    Document: 19       Page: 4   Filed: 03/14/2022




 4                                    JOHNSON   v. MCDONOUGH



     We therefore dismiss Ms. Johnson’s appeal of the Vet-
 erans Court’s decision. If Ms. Johnson is dissatisfied with
 the final Board remand decision, she may then appeal to
 the Veterans Court and, if necessary, to this court.
                        DISMISSED
                            COSTS
 No costs.




 remanded for further proceedings only if three conditions
 are satisfied: (1) there must have been a clear and final de-
 cision of a legal issue that (a) is separate from the remand
 proceedings, (b) will directly govern the remand proceed-
 ings or, (c) if reversed by this court, would render the re-
 mand proceedings unnecessary; (2) the resolution of the
 legal issues must adversely affect the party seeking re-
 view; and, (3) there must be a substantial risk that the de-
 cision would not survive a remand, i.e., that the remand
 proceeding may moot the issue.” Williams, 275 F.3d at
 1364 (citations omitted).